DISMISS and Opinion Filed April 17, 2015




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00418-CV

                               MARILYN GORAN, Appellant
                                         V.
                               JITENDRA RAJPAL, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-03581

                            MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright
       Before the Court is appellant’s April 10, 2015 motion to voluntarily dismiss the appeal.

Appellant has informed the Court that she no longer desires to pursue the appeal. Accordingly,

we grant appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




150418F.P05                                       /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MARILYN GORAN, Appellant                           On Appeal from the 193rd Judicial District
                                                   Court, Dallas County, Texas.
No. 05-15-00418-CV         V.                      Trial Court Cause No. 10-03581.
                                                   Opinion delivered by Chief Justice Wright.
JITENDRA RAJPAL, Appellee                          Justices Lang-Miers and Stoddart,
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered April 17, 2015.




                                             –2–